EXHIBIT 10.2 SHELL TRADING P.O. Box 4604 Houston, TX77210 October 24, 2008 Native American energy Group 500 Blaine St., Ste. 4 Wolf Point, MT59201 Attention:Contract Administration RE: Lease Purchase Agreement No.: 01090R01 Amendment No.: Effective Dates: July 1, 2008 September 1, 2008 October 1, 2008 . This confirms our understanding to amend the referenced agreement to conform with the enclosed Attachment(s) – 001.Please include Attachment(s) – 001 effective July 1, 2008, September 1, 2008, and October 1, 2008, with your copy of the referenced agreement as replacing Attachment(s) – 000. This amendment is also subject to the amended terms and conditions stated in Shell Trading (US) Trading Company General Provisions dated November 2007, which are attached hereto and made a part hereof, and which replaces the former Shell Trading (US) Company General Provisions.Other than the above amendments, all other terms and conditions of the referenced agreement No. 01090R01 remain in full force and effect. Please confirm by fax to (713) 246-8682, attention Sherri Hernandez, that the above accurately records the terms and conditions of our agreement.If a reply is not received within ten (10) business days, it will constitute acceptance of the terms stated herein. Note:Price Changes and Added Lease on Attachment 1. Regards, /s/Patrick Clements Patrick Clements Shell Trading (US) Company NATIVE AMERICAN ENERGY GROUP By: /s/ Raj S. Nanvaan Raj S. Nanvaan – CFO Date:
